Lundberg Stratton, J.,
concurring in part and dissenting in part. I concur with the majority’s conclusion that dead and bad pairs of wires should not be taxed, but that “vacant” or disconnected but reusable pairs should be included as taxable property.
However, I disagree with the majority’s holding that the method of proof in establishing the value of the dead and bad pairs by statistical estimates was unacceptable. The commissioner had ample opportunity at trial to challenge those statistics, present evidence of his own to refute the validity of the statistics, or to otherwise argue the inadequacy of the evidence. This court’s function is to determine whether the BTA’s decision is reasonable and lawful, not to reweigh evidence. R.C. 5717.04; Highlights for Children v. Collins (1977), 50 Ohio St.2d 186, 187-188, 4 O.O.3d 379, 380, 364 N.E.2d 13, 15. The BTA as the trier of fact evaluated all the evidence and made its determination based on that evidence. While we may want more precision or accuracy in the calculations, that is an issue of weight and credibility for the BTA to decide. The BTA’s evaluation of the validity of the statistical estimates does not rise to the level of “unreasonable or unlawful” action.
Because I would find that the BTA’s decision was reasonable and lawful, I would affirm the decision of the BTA on the value of the dead and bad pairs.
The majority’s opinion also leaves uncertain what happens next. Does reversal mean that United Telephone has failed to establish any value, and therefore must now be taxed on the dead and bad pairs, especially since we have just held that such pairs should not be taxed? Surely this is an extremely unjust and harsh result, considering the very large amount of tax involved. Does the commissioner get to choose the value? Does the reversal include á remand to reopen the case and allow United Telephone another opportunity to establish value by other methods? These issues remain unresolved in light of the court’s reversal. Therefore, I respectfully dissent from this portion of the opinion.
Pfeifer, J., concurs in the foregoing opinion.